Case 0:20-cv-61365-AHS Document 16 Entered on FLSD Docket 01/15/2021 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                         FT. LAUDERDALE DIVSION
  ------------------------------------------------------------------------x
   Amir Preisler,                                                           Civil Action No:
                                                                            0:20-cv-61365
                                                     Plaintiff,




             -v.-

   Regions Bank



                                                Defendant(s).
  ------------------------------------------------------------------------x


                                         NOTICE OF SETTLEMENT

            Notice is hereby given that the parties have settled this matter. The parties anticipate

  completing settlement documents and filing a dismissal with the Court within the next sixty (60)

  days. The parties request that the Court retain jurisdiction of this case during said sixty (60) day

  period.


  DATED, this 15th day of January, 2021

                                                                /s/Justin E. Zeig
                                                                Justin E. Zeig, Esq.
                                                                Zeig Law Firm, LLC
                                                                3475 Sheridan Street Suite 310
                                                                Hollywood, FL 33021
                                                                Phone: 754-217-3084
                                                                justin@zeiglawfirm.com




                                                           1
Case 0:20-cv-61365-AHS Document 16 Entered on FLSD Docket 01/15/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on January 15, 2021 with the Clerk of Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the Service
  List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.



                                                 /s/ Justin E. Zeig
                                                 Justin E. Zeig, Esq.




                                                    2
